Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment to the specification has been entered and overcomes the objection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 68-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The only mention of reinforcing rods is in reference to example 1.  The specification fails to provide support for a proppant with reinforcing rods having compositions different than example 1.
Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 25-27,29-32,34,45,46,54,57,58,60,62,63 and 67 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Duenckel et al (20060081371).
	Duenckel teach a spherical proppant including alumina/bauxite/ZnO and alumina/bauxite which includes 2.4 wt% and 2.9 wt% TiO2 (see Table 1).  Both mixtures include greater than 85% alumina.  With respect to the Fe2O3 content of claim 25, this does not require a specific amount in the sintered product only one raw material (raw bauxite) used in making the material.
	With respect to claims 57 and 67 the alumina/bauxite/ZnO includes .7wt% Fe2O3.
	With respect to claims 25-27, 29, 34, 45, 46, 54, 57, 58, 60, 62 the starting mixtures are not considered to determine the patentability of the final product.  
	With respect to claims 30 and 31 the binder would not be present in the sintered proppant.
	Claim 32 fails to set forth the amount of SiO2 in the sintered proppant.

	It should be noted example 4 of Duenckel has crush resistance of 2.9% at 15,000psi or a 10% maximum crush resistance [0050].
Claims 25-32,34,45,54,66 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102731073 further in view of King et al (3,784,388).
The CN document teaches a spherical proppant made from bauxite, 1-3wt% dolomite and 5-12wt% manganese powder. 
With respect to claims 25-27, 29, 34, 45, 46, 54, 57, 58, 60, 62 the starting mixtures are not considered to determine the patentability of the final product.  
	With respect to claims 30 and 31 the binder would not be present in the sintered proppant.
	With respect to claim 25 the amount of Fe2O3 in the sintered product is not claimed
Claim 32 fails to set forth the amount of SiO2 in the sintered proppant.
	With respect to the crush resistance of claims 25,54 and 66 it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of 
The CN document fails to teach a TiO2 content.
King et al (abstract) teach TiO2 is a known component of bauxite in an amount of 2-4 wt%.
One of ordinary skill in the art would expect TiO2 to be present in the bauxites of the CN document because King et al teach TiO2 is a known component of bauxite.
With respect to the process limitations of claim 66,
“The patentability of a product does not depend upon its method of production.  If the product in [a] product-by-process claim is the same as or obvious from a product of the prior art, [then] the claim is unpatentable even though the prior [art] product was made by a different process.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). 

The rejection of claims 57,58,60-63,67 over CN 102731073 further in view of King et al (3,784,388) or Duenckel et al (20060081371) is withdrawn as the CN document teaches 80-90wt% bauxite which typically includes 2-8wt% Fe2O3 therefore making the minimum Fe2O3 in the CN document 1.6wt%.
Allowable Subject Matter
Claim 61 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach or fairly suggest the claimed spherical proppant having less than 1.5 wt% iron oxide, including manganese, dolomite and the claimed crush resistance.
Response to Arguments
	Applicants’ argument that Duenckel fails to teach the claimed strengths is not persuasive in overcoming the rejection because Duenckel teaches a crush resistance of 2.9% at 15,000psi or a 10% maximum crush resistance [0050].
	With respect to the crush resistances at other psi, the claimed properties are deemed to naturally flow from the proppant of Duenckel, since Duenckel teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
	Applicants’ argument the CN document fails to teach the claimed crushing resistance is not persuasive in overcoming the rejection because applicants have not shown by way of tangible evidence that the proppants of the CN document do not possess the claimed crush resistance.
	Applicants argument that King et al provides no insight as to the crush resistance of a proppant is not persuasive in overcoming the rejection because King et al is relied upon for teaching bauxite inherently contains a TiO2 component. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368.  The examiner can normally be reached on 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 5712707875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
04/21/2021